           Case 1:19-cv-00191-RP Document 80 Filed 09/12/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CATHY CARR,                                        §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §                   1:19-CV-191-RP
                                                   §
NATIONAL PRESTO INDUSTRIES, INC.,                  §
et al.,                                            §
                                                   §
               Defendants.                         §

                                       FINAL JUDGMENT

       On September 12, 2020, the Court adopted United States Magistrate Judge Mark Lane’s

report and recommendation concerning Defendants’ Motion for Summary Judgment, (Dkt. 32), and

Plaintiff’s Motion for Summary Judgment, (Dkt. 39). (See R. & R., Dkt. 71). The Court’s Order

dismissed with prejudice Plaintiff Cathy Carr’s complaint, (Dkt. 1).

       As nothing remains to resolve, the Court renders final judgment pursuant to Federal Rule of

Civil Procedure 58.

       IT IS ORDERED that each party bear its own fees and costs.

       IT IS FURTHER ORDERED that the case is CLOSED.

       SIGNED on September 12, 2020.


                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
